I dissent. I think that the answer alleged in substance that the property was sought to be condemned in bad faith for a use which was not a public use; and that the appellant was entitled to have this issue tried. Though proper in form, the action of a body exercising the delegated power of eminent domain or even taxation may be so arbitrary as to authorize the interference of the judiciary. (See Myles Salt Co., Ltd., v. Board ofCommissioners, Iberia Drainage Dist., 239 U.S. 478.)
CHASE, COLLIN, CARDOZO, SEABURY and POUND, JJ., concur with HISCOCK, J.; WILLARD BARTLETT, Ch. J., dissents in memorandum.
Order affirmed.